Case 1:19-cv-11711-LJL Document 1-2 Filed 12/23/19 Page 1 of 3




  EXHIBIT 2
             Case 1:19-cv-11711-LJL Document 1-2 Filed 12/23/19 Page 2 of 3




  ©
                Ami rican
                                 INTERNATIONAL oCNTRE
                Arbitration
                                 FOR DISPUTE RE SOL J   ION                                         P.O. Box 19609
                Association
                                                                                                Johnston, RI 02919




November 14. 2019


Ashley Keller. Esq.
Keller Lenkner
150 North Riverside Plaza
Suite 4270
Chicago. IL 60606
Via Email to: ack@kellerlenkner.com


Steven Feldman. Esq.
Hueston Hennigan LLP
523 West 6th Street
Suite 400
Los .Angeles. CA 90014
Via Email to: sfeldman@liueston.com


Case Number: 01-19-0002-4251
Lindsay Aazaini
-vs-

Peloton Interactive. Inc.


Dear Counsel:


We are in receipt of respondent's letter dated November 5. 2019. and claimants' reply of the same date.

The objections raised by respondent were previously considered by American Arbitration Association (AAA) and
our administrative determinations as to those issues were set forth in our letter of September 6. 2019. a copy of
which is attached hereto.


As set forth in our letter dated September 16. 2019. the AAA extended the initial due date for payment of AAA
filing fees from the respondent to November 4. 2019 and advised that no further extensions would be provided.
Because such payment has not been received, the filing requirements for the cases have not been met and the
AAA will decline to proceed with administration of the parties' disputes. Please note that per rule R-l(d) of the
AAA's Consumer Arbitration Rules "should the AAA decline to administer an arbitration, either party may
choose to submit its dispute to the appropriate court for resolution."


Also, because the respondent has not paid AAA administrative fees in accordance with the .AAA's Consumer
Arbitration Rules, the AAA will decline to accept future consumer matters submitted against or by the
respondent. In light of this position, the AAA requests that respondent remove AAA from its consumer arbitration
agreements so that there is no confusion to Peloton's consumer customers.


If the respondent advises the AAA in the future of its intention to comply with the AAA's Consumer Arbitration
Rules and. if applicable, resolves any outstanding payment obligations, the AAA may consider, at its sole
discretion, accepting newly filed consumer cases going forward.

The five active cases involving Peloton and consumers represented by Keller Lenkner in Kansas which already
have arbitrators appointed will continue to proceed.
             Case 1:19-cv-11711-LJL Document 1-2 Filed 12/23/19 Page 3 of 3




Sincerely.


Adam Shoneck
Assistant Vice President
Direct Dial: (401)431-4798
Email: shonecka@adr.org
Fax: (866)644-0234


cc:   Adam J. Levitt. Esq.
      Nicholas Larry. Esq.
      Adam Prom. Esq.
      Annie Banks. Esq.
      Sourabh Mishra. Esq.
